IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lupe Amy Gonzalez-Anastasio,      :
                Appellant         :
                                  :
           v.                     :          No. 16 C.D. 2019
                                  :          Submitted: August 7, 2020
Tax Claim Bureau of Lehigh County :
and Thomas Williams, Jr.          :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge1
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                    FILED: January 27, 2021

             Lupe Amy Gonzalez-Anastasio (Appellant), pro se, appeals an order of
the Court of Common Pleas of Lehigh County (trial court) denying her petition to
set aside a tax sale. In her petition, Appellant asserted that the Lehigh County Tax
Claim Bureau (Bureau) failed to provide proper notice of the tax sale pursuant to the
Real Estate Tax Sale Law (Tax Sale Law).2 The trial court denied her petition
because she was not a record owner of the subject property.
             The property at issue in this case is located at 4850 West Hopewell
Road, Upper Saucon Township, Lehigh County. On September 20, 2017, the
Bureau conducted a sheriff sale of the property. Thomas Williams, Jr., purchased
the property for $12,348.55. At the time of the sale, the record owner of the property
was 1031 Exchange, LLC, a New Jersey business.


1
  This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
2
  Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§5860.101 – 5860.803.
             On October 16, 2017, Appellant, represented by counsel, filed a petition
to set aside the tax sale. In her petition, Appellant explained that she was previously
married to William Anastasio, an owner of 1031 Exchange, LLC. The couple began
divorce proceedings in 2015, which included the execution of a property settlement
agreement. Appellant believed that the agreement would transfer title to the subject
property to her. Before the divorce was finalized, a protection from abuse order was
entered against Mr. Anastasio, barring him from contacting Appellant by any means.
Appellant alleged that due to this order, Mr. Anastasio “did not forward any tax bills
regarding the property to [her,] nor did he forward any notice of an impending tax
sale.” Original Record, Petition to Set Aside Tax Sale at 2 ¶5. Appellant alleged
that because she was not served with notice of the tax sale, she had no knowledge of
the sale. Appellant requested the trial court to set aside the tax sale upon payment
of all delinquent taxes within six months.
             In its response to Appellant’s petition, the Bureau asserted that there
was no deed recorded in Lehigh County that effectuated a transfer of the property to
her. The notice of tax sale was sent only to 1031 Exchange, LLC, the owner of the
property, as required by the Tax Sale Law. The Bureau requested that the trial court
confirm the tax sale. Williams, who was granted intervenor status in the matter, also
filed a petition to confirm the tax sale. Therein, Williams alleged that the tax sale
was valid and that he had expended significant costs in purchasing the property and
paying the delinquent real estate taxes. Moreover, Williams noted that Appellant
had failed to remit payment of the delinquent taxes as she stated she would do in her
petition.
             On June 20, 2018, the trial court held a hearing on Appellant’s petition.
At the hearing, Appellant testified that she did not have an ownership interest in


                                          2
1031 Exchange, LLC. Once the protection from abuse order was entered, Mr.
Anastasio never sent her any correspondence related to the property or the unpaid
real estate taxes. Appellant stated that if the trial court set aside the tax sale, she
would promptly pay the delinquent taxes. If the sale was not set aside, she would
have no collateral to purchase a new home. On cross-examination, Appellant
conceded that she had not notified the Bureau of her claim to the property until after
the tax sale.
                On June 27, 2018, the trial court denied Appellant’s petition to set aside
the tax sale and granted the Bureau’s and Williams’ petitions to confirm the tax sale.3
Appellant filed a notice of appeal to this Court. In its Pennsylvania Rule of Appellate
Procedure 1925(a) opinion, PA. R.A.P. 1925(a), the trial court concluded that the
Bureau effected proper notice of the tax sale under the Tax Sale Law. Section 602
of the Law, 72 P.S. §5860.602, requires that notice of the sale be addressed to the
owners of properties and to all persons having liens, judgments or municipal or other


3
  By way of further background, on November 15, 2017, Williams and Appellant entered into a
settlement agreement whereby Appellant agreed to pay Williams $27,000, the amount he paid to
acquire the property and satisfy the delinquent real estate taxes.
        While the tax sale matter was pending, Williams initiated a second action related to the
property. On January 31, 2018, Williams filed a praecipe to index lis pendens for the subject
property. Thomas Williams, Jr. v. Lupe Amy Gonzalez-Anastasio (C.C.P. Lehigh County No.
2018-C-0263). See Collo v. Philadelphia Housing Authority (Pa. Cmwlth., No. 2069 C.D. 2011,
filed November 9, 2012), slip op. at 9 n.7 (“A lis pendens is the jurisdiction, power or control that
a court acquires over a property involved in litigation until a final judgment is rendered with respect
to that property. . . . A lis pendens notifies third parties that any interest that may be acquired in
the property pending the litigation is subject to the outcome of that litigation.”).
        Then, on March 27, 2018, Williams filed a complaint alleging that Appellant had breached
the November 15, 2017, agreement, and an action to quiet title. Appellant failed to respond to the
complaint. On May 16, 2018, Williams filed a praecipe for entry of a default judgment against
Appellant, which was granted on the same day. On June 12, 2018, this case was consolidated with
the tax sale matter. On June 28, 2018, Appellant filed a petition to open the default judgment
against her, which the trial court later denied.
                                                  3
claims against such properties. Section 102 of the Tax Sale Law defines “owner,”
in relevant part, as

              the person in whose name the property is last registered, if
              registered according to law, or, if not registered according to law,
              the person whose name last appears as an owner of record on any
              deed or instrument of conveyance recorded in the county office
              designated for recording and in all other cases means any person
              in open, peaceable and notorious possession of the property, as
              apparent owner or owners thereof[.]

72 P.S. §5860.102. At the time of the tax sale, the record owner of the property was
1031 Exchange, LLC. There was no record evidencing an ownership interest either
in Appellant or her ex-husband. The trial court concluded that the Bureau effected
proper notice of the tax sale by serving its notice on 1031 Exchange, LLC.
              On appeal,4 Appellant challenges the trial court’s confirmation of the
tax sale. Appellant’s brief, however, does not develop this issue. Rather, Appellant
summarizes her argument as follows:

              The Tax Sale of the property in question was in error on the part
              of the Tax Claim Bureau of [Lehigh] County. Due to the fact the
              property was under 1031 Exchange Company LLC in the name
              of Michelle Caporin as of 3/3/2017. See attached Affidavits.
              The document clearly stated there had no notification from the
              Tax Office. If they had done their due diligence I would had
              been aware of the issues raised by the Tax [Office.]

Appellant Brief at 8. Further, the entirety of Appellant’s argument section reads:




4
  “Our review in tax sale cases is ‘limited to determining whether the trial court abused its
discretion, clearly erred as a matter of law or rendered a decision with a lack of supporting
evidence.’” In re Consolidated Reports and Return by the Tax Claims Bureau of Northumberland
County of Properties, 132 A.3d 637, 643 n.12 (Pa. Cmwlth. 2016).
                                             4
                The Civic Division was wrong. The Tax Office has the
                responsibility to the right parties. See attached case law from
                letter sent to Court[.]

Id. at 9. Appellant does not provide any legal authority to support her claim.
                Pennsylvania Rule of Appellate Procedure 2119(a) requires that the
argument portion of a brief be developed with pertinent discussion of the issues,
including citations to relevant authority. PA. R.A.P. 2119(a). When parties fail to
satisfy this requirement, a court cannot develop the argument for them. Skytop
Meadow Community Association, Inc. v. Paige, 177 A.3d 377, 384 (Pa. Cmwlth.
2017). A party’s failure to develop an issue in the argument section of its brief
results in waiver of the issue. Hill v. Kilgallen, 108 A.3d 934, 943 n.8 (Pa. Cmwlth.
2015); see also Watkins v. Unemployment Compensation Board of Review, 689 A.2d
1019, 1022 (Pa. Cmwlth. 1997) (claimant waives issue raised in statement of
questions presented where argument portion of brief does not develop the issue).
                That Appellant is not represented by counsel does not change the
outcome. On numerous occasions, this Court has held that a party who proceeds pro
se assumes the risk that a lack of legal expertise will prove her undoing. Appeal of
Ciaffoni, 556 A.2d 504, 506 (Pa. Cmwlth. 1989). Because Appellant did not develop
her argument, it is waived.5


5
  In any event, the supporting evidence that Appellant cites, i.e., the affidavits and exhibits attached
to her brief, were not part of the record before the trial court. Pennsylvania Rule of Appellate
Procedure 1921 provides:
        The original papers and exhibits filed in the lower court, paper copies of legal
        papers filed with the prothonotary by means of electronic filing, the transcript of
        proceedings, if any, and a certified copy of the docket entries prepared by the clerk
        of the lower court shall constitute the record on appeal in all cases.
        Note: An appellate court may consider only the facts which have been duly certified
        in the record on appeal…. Ultimate responsibility for a complete record rests with
        the party raising an issue that requires appellate court access to record materials.
                                                   5
               Notwithstanding that Appellant has waived her issue on appeal, the
dissent posits that there are outstanding issues of fact as to whether Appellant’s ex-
husband, William Anastasio, was individually entitled to notice of the tax sale and
whether he received such notice. Assuming he was entitled to notice, the dissent
then surmises that the Bureau could have examined his public records and
discovered the records of his divorce from Appellant, including the marital
settlement agreement that Appellant contends gave her an equitable interest in the
subject property. Putting aside the issue of whether Appellant has standing to assert
her ex-husband’s interest, the trial court already examined the settlement agreement
and concluded that it did not establish that title to the property was ever in Mr.
Anastasio’s name. The trial court also observed that the agreement identified other
properties on W. Hopewell Road, but the address of the subject property was not
listed. The record owner of the property was, and always has been, 1031 Exchange
Company, LLC, which received notice of the sale. There is no need to remand for
the trial court to revisit issues it already decided.
               For all of the above reasons, we affirm the decision of the trial court.


                                         _____________________________________
                                         MARY HANNAH LEAVITT, President Judge




PA. R.A.P. 1921 (citations omitted). As Appellant’s evidence is not part of the original record, we
would not be able to consider it. Commonwealth v. Young, 317 A.2d 258, 264 (Pa. 1974) (“The
fundamental tool for appellate review is the official record of what occurred at trial.”).
                                                6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lupe Amy Gonzalez-Anastasio,      :
                Appellant         :
                                  :
           v.                     :     No. 16 C.D. 2019
                                  :
Tax Claim Bureau of Lehigh County :
and Thomas Williams, Jr.          :


                                  ORDER

            AND NOW, this 27th day of January, 2021, the order of the Court of
Common Pleas of Lehigh County dated June 27, 2018, in the above-captioned matter
is AFFIRMED.

                                 _____________________________________
                                 MARY HANNAH LEAVITT, President Judge
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lupe Amy Gonzalez-Anastasio,               :
                Appellant                  :
                                           :   No. 16 C.D. 2019
             v.                            :
                                           :   Submitted: August 7, 2020
Tax Claim Bureau of Lehigh                 :
County and Thomas Williams, Jr.            :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE McCULLOUGH                                    FILED: January 27, 2021


             I respectfully dissent from the decision of the majority, which affirms
the order of the Court of Common Pleas of Lehigh County (trial court) denying the
petition to set aside a tax sale filed by Lupe Amy Gonzalez-Anastasio (Appellant)
with respect to property located at 4850 Hopewell Road, Upper Saucon Township,
Lehigh County (Property).
             On September 20, 2017, the Lehigh County Tax Claim Bureau
(Bureau) conducted a sheriff’s sale of the Property. At the time of the sale, the record
title owner of the Property was 1031 Exchange, LLC, a New Jersey business, and
Appellant’s former husband William Anastasio (Anastasio) was allegedly an owner
of 1031 Exchange, LLC.         In 2015, Appellant and Anastasio began divorce
proceedings and executed a property settlement on January 11, 2015, wherein
Anastasio agreed to convey to Appellant “W. Hopewell Rd” a “4[-] acre lot,”
(Reproduced Record (R.R.) at 121a), which is the same description of the Property
in the tax claim bureau deed. (R.R. at 114a.) On January 28, 2015, a court entered
a final judgment in divorce approving the property settlement agreement. (R.R. at
119a.) While Appellant, who is proceeding pro se, arguably does not develop the
issue that she raises on appeal in a detailed fashion, she contends that, had the Bureau
acted with due diligence, she would have received notice of the tax sale.
(Appellant’s Br. at 9.)
             In McElvenny v. Bucks County Tax Claim Bureau, 804 A.2d 719 (Pa.
Cmwlth. 2002), this Court concluded that, regardless of whether the appellant was
the actual “owner” of the property, due process requires the tax bureau to make
reasonable efforts to locate and notify any person whose property interests are likely
to be affected by a tax sale and, if it does not, the tax sale must be set aside. In In re
Tax Claim Bureau of Beaver County Tax Sale, 600 A.2d 650 (Pa. Cmwlth. 1991),
we stated that a tax bureau, in the appropriate circumstances, should investigate
domestic relations records when issuing notice of a tax sale. Finally, in CR 2018
LLC v. Columbia County Tax Claim Bureau, 229 A.3d 398 (Pa. Cmwlth. 2020), this
Court concluded that an equitable owner of property at the time of the tax sale has
standing to contest the validity of the tax sale.
             Here, there appears to be outstanding issues of fact as to whether
Anastasio was individually entitled to notice as an owner of the Property and
whether he received such notice. If the Bureau was obligated to provide Anastasio
with notice of the tax sale and did not provide him with such notice, or the Bureau
failed to make a reasonable investigation as to his whereabouts, then the tax sale is
void. Moreover, assuming that Anastasio was entitled to notice, and the Bureau
conducted an examination of his public records to ascertain either his personal or



                                        PAM - 2
business address, it is quite possible that the Bureau would have discovered, through
the domestic relations records, that the divorce had been finalized and that Appellant
had an equitable ownership interest in the Property via the marital settlement
agreement.
             Therefore, I would vacate and remand to the trial court to issue factual
findings with respect to these issues. Accordingly, I respectfully dissent.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                      PAM - 3